    Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 1 of 8 PageID# 443



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )
                                                      )       No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                              )
                                                      )
       Defendants.                                    )

                           GOVERNMENT’S OPPOSITION TO
                      DEFENDANT’S MOTION TO COMPEL RECORDS

       For the reasons that follow, the United States respectfully requests that the Court deny the

defendant’s motion to compel production of certain FBI summaries of interviews (302s) and

other documents.

                                          INTRODUCTION

       To be perfectly clear, the government has already permitted the defense to review a

number of 302s, including several 302s of General Flynn. We have offered upon reasonable

conditions to give the defense an opportunity to review all of the General’s 302s that were

generated during its investigation of the crimes charged in the indictment,1 as well as the 302s

for all but one2 of the other witnesses interviewed in connection with the present charges. Under

similar conditions, we have invited the defense to review redacted versions of General Flynn’s



1
  The conditions the government requested are listed in the attachment. We offered to negotiate
these terms, but we have not heard from the defense. It is interesting, therefore, that the defense
has filed this motion for all of General Flynn’s unrelated 302s when that have not even taken the
opportunity to review those actually relevant to this prosecution.
2
  This individual’s identity is being protected for the time being to prevent any reprisals or
tampering involving the witness.
    Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 2 of 8 PageID# 444



302s that contain any mention the defendants or any reference to the other individuals or entities

involved in the charged conspiracy – regardless of whether they relate to this prosecution or to

other investigations by the Special Counsel’s Office. So far, despite two requests, the defense

has not provided a counterproposal to the conditions we have proposed.

       Thus, as the case law, statutes, and rules make clear, the United States has far exceeded

its discovery obligations and, in particular, has gone well beyond anything required by Giglio or

its descendants. We draw the line, however, at the wholesale disclosure of information having

no relevance or legitimate utility to the defense, particularly given the obvious sensitivity of the

topics covered in interviews of General Flynn that have no relationship to the charges pending

against the defendant.3

       Taken to its logical conclusion, the defendant’s request would require the production of

every 302 in every case. As the defense position implicitly posits, the government is either

incompetent to recognize, or corruptly unwilling to reveal, evidence that would constitute Giglio

information concerning General Flynn. Apart from his notoriety, there is nothing unusual about

General Flynn as a government witness. Thus, if the defendant’s argument could be true for this

witness – and it is emphatically not true – it would be equally true for any of the government’s

witnesses in any of its cases.

       Moreover, the defendant’s tortured logic would not end there. To ensure that the

government was fulfilling its Giglio obligations, it would be necessary for the defense to review

the entire personnel file of every testifying agent or other government witness so that the defense

could make its own assessment of the value of any of that information. And why stop there? It



3
  For example, among other matters, the 302s contain information concerning ongoing
investigations.


                                                  2
     Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 3 of 8 PageID# 445



would also be necessary for the defendant to review the entire FBI case file lest there be some

Brady or Giglio information lurking there that might have been overlooked or suppressed by the

government. This is not some hypothetical parade of horribles. This is the inevitable extension

of the defendant’s argument, and it must be rejected.

                                             ARGUMENT

I.      BRADY AND GIGLIO ARE PROSECUTORIAL DUTIES, NOT DISCOVERY TOOLS.

        As the United States always has uppermost in its mind, “[t]he suppression by the

prosecution of evidence favorable to an accused . . . violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963). This is a sacred duty, and we

recognize that it is not diminished by the myriad holdings that Brady is not to be used as a

discovery tool.4

        We scrupulously observe that “[t]he individual prosecutor has a duty to learn of any

favorable evidence known to the others acting on the government’s behalf in the case, including

the police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995). But the key word here is prosecutor.

As the Supreme Court has expressly held, it is the duty of the government, not the defense, to

review its files for the presence of Brady or Giglio information.

        A defendant’s right to discover exculpatory evidence does not include the
        unsupervised authority to search through the Commonwealth’s files. Although
        the eye of an advocate may be helpful to a defendant in ferreting out information,

4
 “Brady requests cannot be used as discovery devices.” United States v. Caro, 597 F.3d 608,
619 (4th Cir. 2010). “There is no general constitutional right to discovery in a criminal case, and
Brady did not create one”. Weatherford v. Bursey, 429 U.S. 545, 559 (1977); see also United
States v. Wolf, 860 F.3d 175, 193 (4th Cir. 2017). “Discovery request may not be so broad and
baseless as to constitute a fishing expedition.” United States v. Wilson, 901 F.2d 378, 381 (4th
Cir. 1990).




                                                  3
      Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 4 of 8 PageID# 446



         this Court has never held . . . that a defendant alone may make the determination
         as to the materiality of the information. Settled practice is to the contrary. In the
         typical case . . . , it is the State that decides which information must be disclosed.
         Unless defense counsel becomes aware that other exculpatory evidence was
         withheld and brings it to the court’s attention, the prosecutor’s decision on
         disclosure is final. Defense counsel has no constitutional right to conduct his own
         search of the State’s files to argue relevance.

Pennsylvania v. Ritchie, 480 U.S. 39, 59–60 (1987) (citations and footnote omitted, emphasis
added).

         The Court should decline the defendant’s request to create contrary precedent. As

another district court has observed:

         The Government has represented, throughout this case, that it understands its
         Brady obligations, that it has produced all Brady material in its possession, and
         that it will continue to comply with its Brady obligations. With respect to Giglio
         requests, the Government indicates that it will disclose impeachment material
         well in advance of trial. Thus, further involvement or order from this Court is
         unnecessary at this time. . . . [T]he Court does not seek to set a precedent of such
         close regulation or policing of discovery. This is especially appropriate here,
         where the Court has not been presented with evidence of bad faith by the
         Government, and has no reason to doubt as to the Government’s representations.

United States v. Wilson, No. 15-CR-00142-EAW-MJR, 2017 WL 1456984, at *6 (W.D.N.Y.
Apr. 25, 2017) (footnote omitted), aff'd sub nom. United States v. Pirk, 282 F. Supp. 3d 585
(W.D.N.Y. 2017).

         As the defendant himself has said in his motion, “the government provided assurances

that it would ‘of course comply with all of [the government’s] Brady, Giglio, Jencks, and Rule

16 obligations.’” The Court has been presented with no reason to doubt this. Accordingly, as

the Supreme Court has directed, unless the defendant shows “that other exculpatory evidence

was withheld and brings it to the court’s attention, the prosecutor’s decision on disclosure is

final.” Ritchie, 480 U.S. at 59–60. The defendant’s motion should be denied.

II.      FD-302S ARE NOT DISCOVERABLE UNDER THE JENCKS ACT OR THE FEDERAL RULES.

         The Jencks Act applies to the production of a “statement or report in the possession of the

United States which was made by a Government witness or prospective Government witness.”


                                                   4
    Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 5 of 8 PageID# 447



18 U.S.C. § 3500. Except as to the agent who prepared it, however, a 302 does not constitute the

testifying witness’s statement, cannot be used in an attempt to impeach a witness,5 and is

therefore not discoverable as Jencks material. Indeed, the Jencks Act virtually prohibits

disclosure:

       One of the most important motive forces behind the enactment of this legislation
       was the fear that an expansive reading of Jencks would compel the
       undiscriminating production of agent’s summaries of interviews regardless of
       their character or completeness. Not only was it strongly feared that disclosure of
       memoranda containing the investigative agent’s interpretations and impressions
       might reveal the inner workings of the investigative process and thereby injure the
       national interest, but it was felt to be grossly unfair to allow the defense to use
       statements to impeach a witness which could not fairly be said to be the witness’
       own rather than the product of the investigator’s selections, interpretations, and
       interpolations.

Palermo v. United States, 360 U.S. 343, 350 (1959).

       The Fourth Circuit has made a similar observation:

       Congress, however, became concerned with the later “expansive reading of
       Jencks” by federal courts, and chose by enacting § 3500 . . . to “exercise its [own]
       power to define” the material producible for purpose of impeachment in a
       criminal trial in the federal courts, in order “to exclude from that definition
       various kinds of material which lower federal courts had been requiring the
       Government to produce because they had misinterpreted the narrow holding of
       the Jencks case itself.”

United States v. Hinton, 719 F.2d 711, 715 (4th Cir. 1983) (footnote omitted, citations omitted).




5
  As a general rule, courts forbid the introduction of extrinsic evidence to contradict testimony
that is collateral or non-material to the case in chief. See United States v. Kohli, 847 F.3d 483,
492-93 (7th Cir. 2017); Simmons, Inc. v. Pinkerton's, Inc., 762 F.2d 591, 604 (7th Cir. 1985).
United States v. Kozinsky, 16 F.3d 795, 805 (7th Cir. 1994). Referred to as the “collateral matter
rule,” if the matter being contradicted is deemed collateral, the opposing party may only seek to
prove up the contradiction through the testimony of the witness being contradicted. United
States v. Payne, 102 F.2d 289, 294 (7th Cir. 1996). Absent the collateral matter rule, the Court
would end up conducting inefficient “mini-trials” in the middle of the case in chief if parties
could introduce extrinsic evidence to contradict on any point merely for the sake of
contradiction. Simmons, Inc., 762 F.2d at 604.


                                                5
  Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 6 of 8 PageID# 448



       For this reason, the Fourth Circuit has been abundantly clear “that the Jencks Act [does]

not require the government to turn over 302 reports written by FBI agents about witness

interviews.” United States v. Roseboro, 87 F.3d 642, 646 (4th Cir. 1996). “The notes of a

government agent who has interviewed a witness do not constitute the witness’s ‘statements’ in

this context unless the witness has adopted those notes or the notes recite the witness’s oral

statements substantially verbatim.” United States v. Cavazos, 542 F. App’x 263, 271 (4th Cir.

2013). The Fourth Circuit has also held that an agent’s rough notes are also “not discoverable as

either Jencks or Brady materials” unless they in fact contain exculpatory material. United States

v. Morgan, 962 F.2d 8 (4th Cir. 1992).

       Courts in this District have adhered to this rule. “An FBI FD–302 report has been held

not to constitute material within the meaning of the Supreme Court’s decision in Jencks.

Although the Supreme Court held in Jencks that a criminal defendant has a constitutional right to

inspect, for impeachment purposes, prior statements made to government agents by government

witnesses, not all agent reports of an interview may be considered a statement for Jencks

purposes.” United States v. Ward, 85 F. Supp. 2d 629, 631 (E.D. Va. 2000) (Smith, J.) For

purposes of both 18 U.S.C. § 3500(b) and FED. R. CRIM. P. 26.2(a), a “statement” need not be

“the witness’[s] actual words.” United States v. Poulin, 461 F. App’x 272, 285 (4th Cir. 2012)

(citation omitted). Nonetheless, “it must in some way have been adopted or approved by the

witness.” Id.

       Finally, even if a 302 constituted a “statement” of a witness – which of course it does not

– even that would not justify giving the defendant access to all of General Flynn’s 302s. The Act

and the federal rules expressly state that a defendant is only entitled to the part of a witness’s

“statement” that “relates to the subject matter of the witness’s testimony.” FED. R. CRIM. P. 26.2.



                                                  6
   Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 7 of 8 PageID# 449



See also 18 U.S.C. § 3500(c). But we have already produced or offered to produce all of the

General’s 302s that would even arguably relate to his testimony at trial. Moreover, the 302s and

parts of 302s that have nothing to do with the allegations or testimony of General Flynn still do

not go to the defendant. Instead, “the court must inspect the statement in camera.” Id. And even

then, the standard discovery order in this District provides that Jencks material be produced five

days before trial. Of course, all of this is entirely academic, since the Fourth Circuit has made

plain that a 302 is simply not Jencks material. Again, the defendant’s motion fails.

III.   CONCLUSION

       For these reasons, the United States respectfully requests that the Court deny the

defendant’s Motion To Compel Records.

                                                       Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY


                /s/                              By:                /s/
 Evan N. Turgeon                                       James P. Gillis
 Trial Attorney                                        Virginia Bar No. 65055
 Counterintelligence                                   John T. Gibbs
    and Export Control Section                         Virginia Bar No. 40380
 National Security Division                            Assistant United States Attorneys
 United States Department of Justice                   S. Katie Sweeten
 950 Pennsylvania Ave., NW                             Special Assistant United States Attorney
 Washington, DC 20530                                  The Justin W. Williams
 (202) 353-0176                                            United States Attorney=s Office
 Evan.Turgeon@usdoj.gov                                2100 Jamieson Avenue
                                                       Alexandria, VA 22314
                                                       (703) 299-3700
                                                       (703) 299-3982 (fax)
                                                       James.P.Gillis@usdoj.gov
                                                       John.Gibbs@usdoj.gov




                                                 7
  Case 1:18-cr-00457-AJT Document 71 Filed 03/14/19 Page 8 of 8 PageID# 450



                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

                                             Respectfully submitted,


                                                    /s/
                                             James P. Gillis
                                             Assistant United States Attorney




                                                8
